901




           y on Cotober 7, 1933, ut which thr   it   held a lloumo
    sf%g      February 88, 1934.
               The Xeroularrwas llauucd in Tnxaa on ~sbraur~ 97,
    19S4, anb, upon illinc;Its flr6t return, lnoluded theroln
     readansfro-2:;a?30r ;:atlmal 224 recclvarshlgto howa-
    P(cr 31, 1994, and oontinurrdto pay texu on the premium8
    oollectad an Hatlonal.Life pollclee until it% lser&x with
    i:aahlrrgton!~stlrmsl.
              For the year 1939 tba Washington Metlonal paid
    the followin& tarss on pb v Iurn8aailcatee 0n rmi0nd Lire
    pallolma:
              OE Life                                w.34a.19
                 ($93,QS?1.09
                            psnhrw    oolleote4)
               QI kocidsnt sod 5baHllth                  44,ss
                  (%l,mmo    prtiuao 9olleoteQ)




t
Board or Inmuranoo C0sdsslon4r4, !aee 3


          Slnoe anrhingtan %tlonal has taken 0~41'Heroialesc
through a marker, it appareatly    tekea over the ~osltlon form
erly ocouplad by &mule+.       The Washin&tm Ellitloneluas li-
c~mea in Texas OE ikecklibf)r 10, 1983, and he4 be45 continuotwiy
l:oensed bore since thet time.
          .~zlals 4769, ~srnu~*a mnotat4Q Glvll .Statuter,
                                                         rea&e,
in pnrt, 4s follmmr
            vkdsh iire inaur4aoa atmg3nny nat srtwnlzo6
       urdcy the 14r or thlr St4t6, transaotlngbual-
       ness in this State, mhell mnuall~, on CT befox*
       th6 lot day of %aroti,aako a report tc the,Cam-
       mlorloner,rblfshreport 4brll be aworn to by
       elthsr tb# pealdent or rim president and ssere-
       tary ur treasurer or suoh oompeny, ti"hfab ah~'l
       ohowthe gmss xnoun% or prunluns oolleotedduring
       the yew ending on Deaombcr Slat, yreaed?r~, &c-n
       oltlaena of thi.4Otate upon p0liolea of inewanoo.
       l?aohruoh oanpimj shall pay ruonuallye t4x squal
       to four and sixty-fivehusdredtb8 (4.68) pr ooat
       OS suoh grsss prsmlum ro8elpt6.R
               utlele 4799, vsrnoa's mmtated        Statutes,
                                               Clrll.           r4ml8,
5s   rolism:

            *Eeeh llfs ln4uranos osmpss~ n0t or(tmized
       under the Isme 02 t&is %ato,     hereafter granted
       a certlrloateor authority tc trsnaeot buelwss
       in this $34 e shal b4 iWu& ti,&we ass4 ted
       mob oert 11f o&to BEiito tmneaot    aush busin% 8
       hsreuadsr subjaot to the oo~lt;l0nsamI raguire-
       moats tht, after it shall oe8ss to trcrns*otmm
       buenwa   ti this 3tato urdsr a e4rtiriaate     or BU-
       thorlty, esd so ion5 ar it shrill~oontinue tr,4oli
       146 wn4w41 pr4mlulw frwi oitloeEuc$ this S;lrto,
       it       b0 sub 4ct to the papfbat or':tbb aa56
            0ii8u
       OCOU~titiWit4X i tl ~FOFCWti%B t6 it5   ws prtiuai6
       burlng ianryear, from citlzeno or thr s 8t4t0, as
       is or nsy b4 i!q+osodby 1s~ on..sWh Co@p5%s4~
       trans40tingmu busicem within th$.srttote,under
       certificate6or outhorltp sting   such ynar. ale
       rate of riuchtax t0 be 40 paid by runyau00 00lpr
       pany sh&l ra4~ereroW4 thr rate iffpos4dby this
       ohapter upon LaSurOE44 t%tmp3clrotr4noaetiagbuni-
       ness :n thlr iState. aoh awh oonpw ehall maks
       the ma4 repo~t.8of ltr ra54 preiai~ racslpts
       for 44ch auoh y44r 4nb w-f
                                thin th4 saw period aa
Eoard or I8kmlrenc*
                  comis@i0nex8*,Fug* 4


        ia or way be requind    af ruuh em m1.e     bold1i-q
        oortlficatemof aUttbarttysad 8h 9 1 at 411 time
        bc rubject to exsdnatian     by the Cornatssdoner af
        Insuruae+eox aomm one relrotad by hjm for that
        puryose, ln the ssrse my end tr) the 36m6 extant
        aa is or my             be mquired     of sompsniea  trmnsaOtls#
        new budnesa             under aerttficatoo    or authority    in
        tbir Stute, the expenmas of euab exo.tination        to
        be paid by the OQP any ex~ined.       Tba rwipeotive
        dutiefior the CemJ ssioaar in eertifylng        to the
        amount of suab taxes sntlet the 3tats Trslrsurer
        and .kttarnay Goneral l;n th0l.r collootlon     aball M
        the aame (18 are or may bs pcoaaribrsd     respecting
        taxes due frcraaomqwinies authorlzcsd     tr:.
                                                     tranraot
        new baslnrrs            nithln   ttzl~   3ttato.*

          sutlele 47’174, Ywmon*r                     Jmaotate6 Civil      i;tatutc#,   reds
a8 fsllarnr
             *hay saqmny w&ich &ml1 fall   to renew its
        oortirloats of uutborlty or continue to write new
        baslnmia in thi8 dtatr, shall nwrrtbels6s,     bare
        ths right to mint&k a&mate in Taxa8 for tOa pw?-
        pose of oollmtiry: renewal pmlunr   aa outm&.ing
        lmrinO66       written by it aruler asrtlficste of au-
        thority,       .a313 alse
                                for thk urpO*O 0t plsklng In-
        vwtment~           ls   prrmlded by t $i 4 Bbtptar.”
               We a r einfo r medth stth r realizer,               lftor      enter ing
into    tb 8greoment
                  with        tiaraal*  and twdng                  over all 6f the
businesr      snd     property     al lSatlOIMl        Life  t0 8WttilW, b&l brm
dischargedby           the   court    15 whirh        se26 rmce~tw8hip   -1   mw.
~i+aalready         mentioned,     Waablngton         Wational  baa taken om?   th0
lbroular.

               There ir no .doubt     that  !%eshln$$on NatiOnul hrr 1   al
title    to   alI     of   tho National,Life bruJne88. Sarbln&@?8Set   7 onal


Texas.
         It ir our opinion thrrt the ViaShiafgtarr
                                                 fimtlemA,
mbetbm lt be aetinc; au agent OS fa@ ito@lf, 16 OXOFQI~W~
a prlrihgs In Vexma v&t& obligatea   it to pay the premlirp
                                                                  904




tax on pra?ziws oolleoted on Bbtlonal Life polfaler in tbla
StAaQ.
                                         Yours very truly
                                  &TTCZtWEY
                                          GiCfKRiiL
                                                 Of TLGG



                                  BY%-
      ATTORNEY GENERA=                           &a     sheptaw
                                                      rsrirtant